Citation Nr: 0931578	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disorder.  

2.  Entitlement to service connection for hearing loss of the 
right ear.  

3.  Entitlement to service connection for hearing loss of the 
left ear.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to 
February 1983 and from December 2003 to January 2005.  In 
addition, she had service with the Mississippi National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Jackson, 
Mississippi.  

The Veteran testified at hearings conducted before a decision 
review officer in July 2006 and August 2007 and before the 
undersigned Veterans Law Judge (VLJ) in July 2009.  Copies of 
the transcripts of those hearings are contained in the claims 
folder.  

For the reasons set forth below, the issue of entitlement to 
service connection for hearing loss of the left ear is 
addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A chronic right knee disorder is not currently shown.  

2.  Hearing loss of the right ear is not currently shown.  




CONCLUSIONS OF LAW

1.  A chronic right knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303 (2008).  

2.  Hearing loss of the right ear was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the service 
connection claims adjudicated herein.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly related to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In any event, service connection may only be granted for a 
current disability.  When a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Right Knee

In considering the matter of in-service incurrence, the Board 
acknowledges that service treatment records include the 
Veteran's periodic complaints of right knee pain.  Crepitus 
of her right knee was shown at the December 2004 separation 
examination.  Thereafter, and approximately one week prior to 
separation in January 2005, an examining physician 
recommended ruling out osteoarthritis of the Veteran's right 
knee.  No X-rays were taken of her right knee in January 2005 
or appear to have been taken any earlier during her active 
duty.  

Thus, the suspicion of osteoarthritis of the knee was not 
confirmed by X-ray findings.  Further, no military medical 
professional diagnosed a chronic right knee disorder.  As 
such, the Board concludes that the evidence does not support 
a finding that a chronic right knee disorder was noted during 
active duty.  

Moreover, post-service medical records are negative for a 
diagnosis of a chronic right knee disorder.  In this regard, 
the Board acknowledges that these reports reflect the 
Veteran's periodic complaints of right knee pain since 
October 2006.  Further, arthritis was suggested in October 
2006, and a medial meniscus injury was suspected in November 
2006.  Significantly, however, repeated X-rays taken of, as 
well as magnetic resonance imagining completed on, the right 
knee after separation from service have been negative except 
for findings of small effusion.  

Of particular significance in the present appeal is the fact 
that no chronic right knee disorder has been shown.  Without 
a finding that the Veteran has a chronic right knee disorder, 
service connection for such a disorder cannot be awarded on 
any bases.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim).  Consequently, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a chronic right knee disorder, and 
the reasonable doubt doctrine is not for application.  

Right Ear Hearing Loss

In addition to the laws and regulations outlined above, 
service connection is presumed for certain chronic diseases 
enumerated in 38 C.F.R. § 3.309, such as arthritis and 
organic diseases of the nervous system (e.g., sensorineural 
hearing loss), if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Hearing impairment is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hz is 40 decibels or greater; the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).  

In considering the matter of in-service incurrence, the Board 
acknowledges that audiograms completed during active duty 
reflect some hearing impairment.  Also, audiological testing 
completed just one week prior to separation from service in 
January 2005 demonstrated the presence of mild high frequency 
(above 6000 Hz) sensorineural hearing loss in the Veteran's 
right ear.  

However, at no time during service did the Veteran exhibit a 
right ear hearing impairment disability for VA compensation 
purposes reflected above.  Thus, the evidence does not 
support a finding that a chronic right ear hearing loss 
disability was noted during active duty.  

Moreover, post-service medical records are negative for 
treatment or pathology related to right ear hearing loss.  
Indeed, a VA audiological examination conducted in March 2005 
showed normal hearing in the Veteran's right ear.  See 
Hensley v. Brown, 5 Vet.App. 155, 157 (1993) (stipulating 
that the threshold for normal hearing is 0 to 20 decibels and 
that defective hearing is characterized by hearing acuity 
which is greater than 20 decibels).  Significantly, no 
competent evidence refutes these findings.  

With respect to both claims, in addition to the absence of 
post-service diagnoses related to the claims on appeal, the 
evidence of record includes the Veteran's statements and 
sworn testimony asserting a continuity of pertinent 
symptomatology since service.  The Board acknowledges that 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

As noted above, in rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 
57.  

In this case, the Veteran maintained that she has experienced 
right ear hearing impairment since service-and, in 
particular, since having sustained acoustic trauma from 
mortar rounds,  see July 2009 hearing transcript (July 2009 
T.) at 3-4, 6-7, July 2006 hearing transcript (July 2006 T.) 
at 1-5, and has experienced right knee pain and swelling 
since service-and, in particular, since having received an 
anthrax shot.  See, e.g., July 2009 T. at 15-24, July 2006 T. 
at 5-9.  She is competent to report such symptoms (which come 
to her through her senses) because such actions require only 
personal knowledge.  Layno, 6 Vet. App. at 470.  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In this case, the Board finds that the Veteran's reported 
history of continued right knee and right ear hearing loss 
symptomatology since active service, while competent, is 
nonetheless not credible.  Significantly, her reported 
history of continued symptomatology since active service is 
inconsistent with the other evidence of record.  Indeed, 
despite these contentions, in-service, as well as 
post-service, treatment records are negative for a chronic 
right knee or hearing loss of the right ear.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of a 
diagnosed right knee disorder or right ear hearing loss 
disability and finds that her recollections as to symptoms 
experienced in the distant past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not been established here, either through the 
competent evidence or through her statements.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the service 
connection claims adjudicated herein and of her and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues adjudicated herein.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records as 
well as records of relevant private medical care adequately 
identified by the Veteran.  Also, she testified at hearings 
conducted before a decision review officer in July 2006 and 
August 2007 and before the undersigned VLJ in July 2009.  In 
addition, in March 2005, she underwent pertinent VA 
examinations.  

Thus, the available records and medical evidence have been 
obtained in order to make an adequate determination as to the 
claims adjudicated herein.  Significantly, neither the 
Veteran nor her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the issues 
addressed herein that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of these issues.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


ORDER

Service connection for a right knee disorder is denied.  

Service connection for hearing loss of the right ear is 
denied.  


REMAND

With respect to the remaining claim for right ear hearing 
loss, an audiological evaluation completed in July 2002-
prior to the Veteran's December 2003 enlistment into active 
duty-showed the following puretone decibels in her left 
ear:  100 decibels at 4000 Hz and 70 decibels at 6000 Hz (on 
first testing) and 60 decibels at 3000 Hz and 4000 Hertz and 
70 decibels at 6000 Hz (on second testing).  

Service treatment records from the Veteran's December 2003 to 
January 2005 period of active duty reflect continued left ear 
hearing loss.  At the December 2004 discharge examination, 
she reported left ear hearing loss for the past year.  She 
attributed this symptomatology to acoustic trauma from mortar 
attacks in Iraq.  

Audiological testing completed in January 2005 approximately 
one week prior to the Veteran's separation from active duty 
showed the following puretone thresholds of 65 decibels at 
3000, 4000, and 6000 Hertz in her left ear.  

The March 2005 VA audiological examination demonstrated 
evidence of a left ear hearing loss disability for VA 
compensation purposes.  See 38 C.F.R. § 3.385 (2008).  
Importantly, however, the examining audiologist did not 
discuss the etiology of the Veteran's left ear hearing loss.  
In particular, the audiologist did not address the findings 
of left ear hearing impairment essentially upon enlistment.  

Thus, the Board finds that further VA examination is 
necessary.  The purpose of the evaluation conducted pursuant 
to this Remand is to determine the nature, extent, and 
etiology of the Veteran's current left ear hearing loss and 
to address the matter of in-service aggravation of any 
pre-existing left ear hearing impairment.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in Jackson, 
Mississippi, for the period from January 
2009 to the present.

2.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of any current left 
ear hearing loss disability shown.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies, 
including an audiogram, should be 
conducted.  

All pertinent left ear hearing loss 
pathology which is found on examination 
should be noted in the report of the 
evaluation.  For any such disorder 
diagnosed on examination, the examiner 
should address the following questions:  

(a)  Is it clear and unmistakable (e.g., 
obvious, manifest, or undebatable) that 
the Veteran had a left ear hearing loss 
disability prior to her entry into active 
duty in December 2003?  

(b)  If so, is it clear and unmistakable 
that the pre-existing left ear hearing 
loss disability underwent no chronic or 
permanent increase in severity during her 
active service?  

(c)  If it is clear and unmistakable that 
the Veteran had a left ear hearing loss 
disability prior to entry into active duty 
in December 2003 and it is debatable 
whether such disorder underwent a chronic 
or permanent increase in severity during 
such active service, is it clear and 
unmistakable (e.g., obvious, manifest, or 
undebatable) that any increase in severity 
during service was due to the natural 
progress of the condition?  

(d)  If the Veteran's left ear hearing 
loss disability is found not to have 
existed prior to active service, is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that any such 
disability had its clinical onset in 
service or is otherwise related to active 
service?  

A complete rationale should be provided.  

3.  Following completion of the above, the 
issue of entitlement to service connection 
for a left ear hearing loss disability 
should be re-adjudicated.  If the decision 
remains adverse, the Veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until she is notified by 
the agency of original jurisdiction.  However, she is advised 
that failure to report for any scheduled examination may 
result in the denial of her claim.  38 C.F.R. § 3.655 (2008).  
She has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


